34 So. 3d 148 (2010)
Kevin Robert SHIRLEY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-689.
District Court of Appeal of Florida, Third District.
April 28, 2010.
Kevin Robert Shirley, in proper person.
Bill McCollum, Attorney General, for appellee.
Before WELLS and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
WELLS, Judge.
The order now before us is affirmed without prejudice to permit Appellant to file another motion challenging the amount of credit for time served following conclusion of the appeal in 3D09-1717. See Fla. R.Crim. P. 3.800(a) ("A court may at any time correct ... a sentence that does not grant proper credit for time served ... provided that a party may not file a motion to correct an illegal sentence under this *149 subdivision ... during the pendency of a direct appeal.").